Citation Nr: 1213822	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-19 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 1999 decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  In September 1984, the RO denied the Veteran's original claim of entitlement to service connection for left ear hearing loss and tinnitus.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.  

2.  In December 1995, the Veteran submitted a claim to reopen the issue of entitlement to service connection for left hearing loss and tinnitus, and a claim of entitlement to service connection for right ear hearing loss, which were denied in December 1996.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

3.  Evidence received since the December 1996 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

4.  Evidence received since the December 1996 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for tinnitus.

5.  The Veteran's current bilateral hearing loss is related to his military service.

6.  The Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the December 1996 rating decision, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been submitted since the December 1996 rating decision, and the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.385 (2011).

4.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus because the Board is reopening both claims and granting service connection for bilateral hearing loss and tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from August 1968 to February 1970.  In June 1984, he submitted a claim of entitlement to service connection for left ear hearing loss and a claim of entitlement to service connection for tinnitus.  These claims were denied in a September 1984 rating decision.  Although he received notice of this decision, he did not perfect an appeal thereof.

In December 1995, the Veteran submitted a claim of entitlement to service connection for right ear hearing loss, and claims to reopen the issues of entitlement to service connection for left ear hearing loss and tinnitus.  After these claims were denied in a December 1996 rating decision, the Veteran submitted a timely notice of disagreement.  In February 1997, the RO issued a statement of the case wherein the denial of each claim was continued.  Thereafter, the Veteran did not submit a substantive appeal.

In June 1999, the Veteran submitted a claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus, which were administrative denied in August 1999.  Subsequent to the August 1999 denial, the Veteran perfected an appeal.  This is so because the Veteran timely submitted a substantive appeal in January 2000, following the issuance of a November 1999 statement of the case.  See 38 C.F.R. § 20.302 (2011).  Despite this, the Veteran's claims were never certified to the Board for appellate review.

In October 2003, the Veteran again submitted "claims" to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  These "claims" were denied in a June 2004 rating decision.  The Veteran submitted a timely notice of disagreement after which the RO issued a September 2005 statement of the case.  The Veteran then filed an untimely substantive appeal that the RO accepted as new "claims" to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  These new "claims" were denied in a March 2007 rating decision, after which the Veteran perfected an appeal.

Given that the Veteran timely perfected an appeal by submitting the January 2000 substantive appeal, the Board finds that the Veteran's June 1999 claims are still pending.  This is so even though the RO accepted, developed, and adjudicated the Veteran's October 2003 and May 2006 submissions as new "claims."  Accordingly, the last final decision of record is the December 1996 rating decision, and the decision on appeal is the August 1999 administrative denial.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104 (2011).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found in August 1999 that no new and material evidence had been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the December 1996 rating decision is the last final disallowance with respect these claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's service connection claims for bilateral hearing loss and tinnitus should be reopened or reconsidered and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the December 1996 rating decision, the evidence of record included the Veteran's service treatment records that demonstrated that he underwent an enlistment examination in March 1968.  A clinical evaluation did not reveal any complaints or symptoms of either bilateral hearing loss or tinnitus.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
5
LEFT
15
5
-5
-
30

No diagnosis of bilateral hearing loss or tinnitus was rendered.  According to a contemporaneous report of medical history, the Veteran denied "ear trouble" and hearing loss.

In February 1970, the Veteran underwent a discharge examination.  During a clinical evaluation, the Veteran did not complain of or receive treatment for bilateral hearing loss or tinnitus.  An audiological examination was not administered, but the Veteran scored 15/15 on spoken and whispered voice testing, bilaterally.  No diagnosis of bilateral hearing loss or tinnitus was provided.

According to his Form DD 214, the Veteran served in the Republic of Vietnam for approximately 1 year, and received a National Defense Service Medal, a Vietnam Campaign Medial with device, a Republic of Vietnam Cross of Gallantry with palm, a Vietnam Service Medal, a Combat Action Ribbon, and a Rifle Marksmanship Badge.  The Veteran's military occupational specialty was Field Artillery Batteryman, and he was last assigned to Battery K, 4th Battalion, 13th Marines, 1st Marines Division.

In his June 1984 claim of entitlement to service connection, the Veteran stated that he underwent artillery training prior to being deployed overseas wherein he was responsible for loading the ordnance into a 105-millimeter Howitzer.  He claimed that he stood about 2 feet away when the piece was fired without the benefit of hearing protection.  He also claimed that his Howitzer was fired 300 times over the course of 30 days and that his Howitzer was 1 of 6 in the battery.  He stated that his ears rang constantly even when he was not near the firing.  He was then deployed to the Republic of Vietnam in February 1969, and was assigned to a 155-millimeter, self-propelled Howitzer.  He served as the loader of ordnance for approximately 1 year.  He stated that he participated in the firing of his Howitzer 40 times per day, 7 days per week, for a total of approximately 800 rounds over the course of his service in the Republic of Vietnam.  He said that the 155-millimeter Howitzer was "much bigger" and "fired longer."  He claimed that he was not provided with hearing protection and, his ear rang constantly.  The Veteran then asserted that a private doctor noted a "marked degree of hearing loss" approximately 3 years after his service discharge in 1973.  

According to an August 1984 letter from S.E.T., M.D., the Veteran reported to him that he had served in the Marine Corps from 1968 to 1970.  During an August 1984 examination, the Veteran complained of poor hearing and constant tinnitus in both ears since the late 1960s when he was exposed to loud combat noise.  After a physical examination, Dr. S.E.T. rendered a diagnosis of bilateral neurosensory hearing loss and constant tinnitus, both bilaterally, since the late 1960s.

In August 1984, the Veteran also underwent a VA audiological examination.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
0
0
40
70

On speech discrimination testing, the Veteran scored 100 percent, bilaterally.  The diagnosis was high frequency hearing loss, left ear.  No etiological opinion was rendered.

In September 1996, the Veteran underwent a VA audiological examination during which he reported that he was exposed to noise associated with artillery fire.  The examination was conducted by Dr. S.E.T.  The findings from the examination and Dr. S.E.T.'s opinion mirrored the August 1984 letter.

The Veteran then underwent a second VA audiological examination in September 1996.  The examiner noted that the Veteran had a history of exposure to "hazardous" military and civilian noise.  The Veteran asserted that decreased hearing acuity was demonstrated by an audiological examination shortly after his service discharge.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
65
LEFT
30
40
55
100
105

Speech recognition testing resulted in scores of 86 percent for the Veteran's right ear, and 68 percent for his left ear.  With respect to tinnitus, the Veteran stated that he began experiencing bilateral, constant, tonal tinnitus after exposure to artillery fire, and that his tinnitus interfered with his sleep.  The diagnosis was moderate to severe high frequency sensorineural right ear, and a mild to profound sensorineural hearing loss in the left ear.  No etiological opinion was rendered.

In January 1997, the Veteran submitted a notice of disagreement with the December 1996 rating decision.  Therein, he reiterated that he was exposed to noise associated with artillery fire during his active duty service, including from 155-millimeter Howitzer battery during combat operations in the Republic of Vietnam.

Subsequent to the December 1996 rating decision, August 1999 VA treatments report demonstrated that the Veteran complained of constant ringing in his ears.  He claimed that this ringing had been present since his active military duty.

In his January 2000 substantive appeal, the Veteran asserted that he was scheduled to undergo additional audiological examinations.  He again asserted that his bilateral hearing loss and tinnitus were related to exposure to noise associated with the firing of artillery during his active duty service.  He claimed that his decreased hearing acuity and tinnitus were present since such exposure.

In November 2003, the Veteran's sister submitted a statement wherein she reported that the Veteran did not have any hearing difficulties prior to his active duty service.  The Veteran told her that he was exposed noise associated with artillery fire during his active duty service.  She asserted that the Veteran experienced difficulty hearing and ringing in his ears since the inservice noise exposure.

In November 2003, the Veteran's mother submitted a statement wherein she stated that the Veteran did not have hearing difficulties prior to his active duty service.  Since his discharge, she stated that the Veteran experienced "a lot of trouble" with his hearing.  She noted that he wore hearing aids and had "a lot of trouble" with tinnitus.

In November 2003, J.H., a friend of the Veteran, submitted a statement wherein she stated that she had known the Veteran since the early 1960s, and stated that they attended the same high school.  She stated that the Veteran had "good" hearing prior to his active duty service.  After his return from active duty service, she observed that the Veteran started having hearing problems, including decreased hearing acuity and ringing of the ears.

In November 2003, the Veteran spouse also submitted a statement wherein she recounted the Veteran's inservice experiences, including exposure to noise associated with artillery fire.  She remembered that the Veteran had written her a letter wherein he stated that the Howitzer he was assigned to was inoperative and that he was ordered to take ordnance to another Howitzer in the battery.  While transporting shells, the Howitzer fired above the Veteran's head, causing one of his ears to bleed.  She said that the Veteran told her that he was more concerned with performing his duties than seeking medical attention.  She then stated that the Veteran had "perfect" hearing before his active duty service, but he did not when he returned.

In November 2003, the Veteran underwent a VA audiological examination.  The Veteran reported that the situation of greatest difficulty for him was understanding conversation in a group setting and noisy environment.  The Veteran also noted that his tinnitus was more noticeable when he removed his hearing aids.  The examiner outlined the Veteran's inservice noise exposure, and his post-service occupational and recreational noise exposure.  Specifically, the Veteran endorsed working at an above-ground coal mine driving trucks, operating a locomotive, and serving as a welder.  He also endorsed "some" hunting.  The examiner thoroughly reviewed the evidence of record, the Veteran's assertions, and administered a physical examination.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
45
60
LEFT
25
25
30
80
90

Speech recognition testing resulting in a score of 76 percent for the Veteran's right ear, and 74 percent for his left ear.  The diagnosis was normal to moderately severe sensorineural hearing loss in the right ear, and normal to severe sensorineural hearing loss in the left ear.  The examiner then opined as follows:

While it can be conceded that [the Veteran] was exposed to a great deal of noise with artillery units in Vietnam which could be conducive to hearing loss and tinnitus[.  I]t is also noted that his preinduction physical in March 1968 indicates the preexisting presence of a mild hearing loss in the left ear at the time of induction.  His hearing was rated as normal on the whispered and spoken voice test upon release from active duty.  The next results we have available are in 1984 some 16 years later or some 12 years after starting to work in the coal mine.  At that time, his hearing was still within normal limits in the right ear.  As a right handed shooter and hunter and having been exposed to a great deal of occupational noise by this time[,] I find no basis to change previous decisions as far as service connection.  The loss he currently displays is consistent with having been exposed to a great deal of noise in his occupation as well as presbycusis as well as recreational shooting.  Therefore, it is my opinion that it is less than likely that his currently [sic] hearing loss and tinnitus are related to noise exposure while with the artillery in the Marines.

The Veteran then submitted a November 1984 audiological examination demonstrating puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
5
0
30
55

No diagnoses or etiological opinions were rendered, but it was recommended that the Veteran continue with the ear protection program.  

The Veteran also submitted audiological examinations associated with post-service occupation.  As a results of examinations in June 1995 and 1996, the diagnoses were mild loss for speech sounds, left ear; normal hearing for speech, right ear; severe loss for high pitch sounds, left ear; and moderate loss for high pitch sounds, right ear.  Based on these results, the examiner noted that the findings represented a change in hearing levels at the 2000 Hertz, 3000 Hertz, and 4000 Hertz frequencies when compared to his baseline.  It was recommended that he wear hearing protectors when exposed to loud noise.

Prior to the June 1995 examination, the Veteran completed a May 1995 report of otologic history.  Therein, he endorsed "noises" in his ears, hunting, and prior military service, but denied a family history of hearing loss.

In his February 2005 "notice of disagreement," the Veteran recounted the rigors of his military duty, including regular exposure noise associated with artillery fire without the benefit of hearing protection.  He asserted that his post-service civilian employers required the use of hearing protection.

In a May 2006 substantive appeal that was deemed untimely by the RO, but accepted as new "claims," the Veteran asserted that people close to him noted that he did not have hearing difficulties prior to his active duty service, and that he experienced bilateral hearing loss and tinnitus after his service discharge.  He also asserted that hearing loss could manifest years after noise exposure.  He claimed that he first became aware of his hearing loss and tinnitus 3 years after his service discharge.

The Veteran submitted a private January 2007 audiological examination report that demonstrated puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
65
LEFT
30
25
35
70
75

The Veteran score 76 percent, bilaterally, on speech discrimination testing.  The diagnosis was mild to severe sensorineural hearing loss, bilaterally.  The examiner then opined as follows:

There is no hearing in the normal range for either ear.  The precipitous fall from 35 decibels at 2000 Hertz to 70 decibels at 3000 Hertz in his left ear is indicative of a noise induced hearing loss.  Also, the steep ski slope in the right ear is not due to normal aging or presbycusis and is also noise induced.  Four (4) frequencies in the left ear and two (2) frequencies in the right ear are damaged to near-profound.

In July 2007, the Veteran underwent another VA audiological examination, which was conducted by the same VA examiner that conducted the November 2003 VA examination.  The examiner reviewed the Veteran relevant medical history and the Veteran's chief complaints.  The examiner then noted that the Veteran was assigned to an artillery unit during his active duty service; worked for approximately 16 years as a "haul truck" operator and a welder in a coal mine; worked as a light truck driver; and engage in some recreational hunting, but was not an avid hunter.  The Veteran asserted that his tinnitus began during his active duty service.  An audiological evaluation demonstrated puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
65
LEFT
35
35
45
75
80

On speech recognition testing the Veteran scored a 72 percent in his right ear and a 52 percent in his left ear.  The diagnosis was normal to mild to moderately severe sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.  The examiner then opined:

I find nothing that changes my opinion from 2003 within the records or the history and therefore, I would have to say that it is less likely than not that his hearing loss and tinnitus are related to his military noise exposure.

In his June 2008 "substantive appeal," the Veteran reiterated his description of the noise exposure he was subjected to while assigned to an artillery battery during his active duty service.  He then stated that it was common practice to use filtered cigarette butts for ear plugs because he was not provided hearing protection.  He then echoed his previous statements that his post-service employers afforded him hearing protection and that the use thereof was "vigorously enforced."

The Board finds that the evidence submitted since the December 1996 decision is both new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Id.  Specifically, the November 2003 statements submitted by the Veteran's sister, mother, friend, and spouse, in addition to the January 2007 private audiological examination and the November 1984, June 1995, and June 1996 audiological examinations associated with his occupation, is all new evidence because it was not previously submitted to VA for consideration.  This evidence is also material as it related to an unestablished fact necessary to substantiate the claim.  The Veteran's claim was previously denied because the evidence of record did not show that the Veteran's current bilateral hearing loss and/or tinnitus was incurred in or due to his active duty service or that either/both disorders existed since his active service discharge.  The evidence submitted since the December 1996 decision supported the Veteran's assertion that his bilateral hearing loss and tinnitus existed since his service discharge and was noise-induced.  

For purposes of reopening the Veteran's claims, the sister's, mother's, friend's, and spouse's statements serve as competent and credible evidence that the Veteran experience decreased hearing acuity and tinnitus only after his active duty service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)(holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Consequently, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In determining that the evidence submitted since the December 1996 decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the pendency of this appeal, the Veteran asserted that he experienced bilateral hearing loss and tinnitus during and since his active duty service.  The Veteran further asserted that his symptoms, which consisted of decreased hearing acuity and ringing in his ears, persisted from the time of exposure to artillery fire during his active duty service in the Republic of Vietnam.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).

Further, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of certain disorders, such as hearing loss and tinnitus, are readily identifiable by their features and, thus, are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements are, thus, competent evidence that he experienced inservice symptoms of bilateral hearing loss and tinnitus and that he has continuously experienced such symptoms since his active duty service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006).

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. at 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. at 1337.

The Veteran's service treatment records did not demonstrate complaints of or treatment for either bilateral hearing loss or tinnitus.  With that said, however, his personnel records clearly demonstrated that the Veteran was assigned to an artillery battery for approximately one year during combat operations in the Republic of Vietnam.  Upon his service discharge, the Veteran did not undergo an audiological evaluation wherein the puretone thresholds were assessed at each of the relevant frequencies.  Instead, he scored a 15/15 on whispered and spoken voice testing.  During the pendency of this appeal, the Veteran claimed that he did not recall undergoing any audiological evaluations upon his service discharge, including whispered and spoken voice testing.  The Veteran repeatedly asserted that he underwent audiological testing within three years following his service discharge.  He claimed that this testing demonstrated that he had hearing loss and tinnitus.  Records associated with this testing were not associated with the claims file.  

The Veteran's sister, mother, friend, and spouse all submitted statements in November 2003 wherein they reported that the Veteran did not have any hearing loss of tinnitus prior to his active duty service, but that he experienced decreased hearing acuity and tinnitus after his service discharge.  Dr. S.E.T. opined in his August 1984 letter, that the Veteran experienced hearing loss and tinnitus since the late 1960s.  The August 1984 VA examination demonstrated left ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Further, a November 1984 audiological examination associated with the Veteran's post-service employment demonstrated left ear hearing loss.  Id. 

Because the same VA examiner conducted both the November 2003 and October 2007 VA examination, the Board finds that this constitutes a singular opinion.  As a result of both examinations, this examiner opined that the Veteran's current bilateral hearing loss and tinnitus were "less likely than not" related to his active duty service given the presence of post-service noise exposure associated with the Veteran's work at a coal mine and as a truck driver, and noise exposure associated with hunting.

Dr. S.E.T.'s opinion is the only other opinion of record concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  He opined that both were present since the late 1960s.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The November 2003 and October 2007 VA examiner did not address the Veteran's report that he was not provided hearing protection during his active duty service, but that he was during his post-service employment.  The Veteran stated that soldiers were forced to resort to using cigarette butts as hearing protection, while his post-service employers provided hearing protection, vigorously enforced the use thereof, and administered regular hearing examinations.  Further, the examiner did not address the statements provided by the Veteran's sister, mother, friend, and spouse.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Further, as a result of the November 2003 examination, the examiner found that the Veteran's bilateral hearing loss was consistent with having been exposed to a "great deal of noise in his occupation," presbycusis, and recreational hunting.  However, the examiner did not discuss how damage caused by noise from the Veteran's occupation or hunting could be differentiated from the damage caused by his inservice noise associated with artillery fire.  Moreover, the examiner did not discuss how decreased hearing acuity due to presbycusis could be differentiated from damage caused by acoustic trauma.  Id.

Dr. S.E.T.'s opinion did not include contemporaneous findings as to puretone thresholds at the relevant frequencies, and failed to discuss the findings from the Veteran's discharge examination and the August 1984 VA examination.  Id.; see also See LaShore v. Brown, 8 Vet App 406 (1995)(holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).

Based on the above, the Board is unable to assign a probative value to either opinion that is greater or less than the probative value of the other.  Schoolman, 12 Vet. App. at 310-11.  Consequently, the Board finds that the etiological opinions of record are in equipoise and, thus, the Board must rely upon other evidence of record in deciding this appeal.

The Veteran asserted that he experienced bilateral hearing loss since his inservice exposure to noise associated with artillery fire.  The Veteran's sister, mother, friend, and spouse all provided statements supporting the Veteran's assertion that he experienced bilateral hearing loss due to inservice exposure to noise associated with artillery fire.  Each lay statement noted that the Veteran experienced bilateral hearing loss and tinnitus following his active duty service, not before.  The August 1984 VA examination demonstrated the presence of a left ear hearing disability for VA purposes.  38 C.F.R. § 3.385.  Although a right ear hearing disability was not shown for VA purposes, that does not necessarily mean that right ear hearing loss was not present.  A January 2007 private audiological examination showed that the Veteran's bilateral hearing loss was noise-induced.  As such, the Board finds that the Veteran's statements as to continuously experiencing bilateral hearing loss since his service discharge are credible.  Further, because there was no evidence to the contrary, the Board finds that the Veteran's assertions that he experienced tinnitus since his inservice exposure to noise associated with artillery fire are also credible.

Accordingly, the Board has found that there is a competent and credible basis to conclude that the Veteran's current bilateral hearing loss and tinnitus were present during his active duty service and have been present since then.  38 C.F.R. 
§ 3.303(b).  According, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


